Case 1:19-cv-O00060-RC Document 13 Filed 04/30/19 Page 1of5

Office of the Clerk
Angela D. Caesar, Clerk of Court

United States District Court for the District of Columbia!

333 Constitution Ave.
Washington, D.C.
United States

James Thomas McBride, Non-Fiduciary Agent for

ONE GLOBAL ESTATE, Private Business Trust

c/o 1300 Pennsylvania Ave. NW #190-626

Washington, DC 20004

United States

And

James Thomas McBride, Beneficiary and

327+ Million Jane & John Does

Beneficiaries/ Co-Claimants - To be Named
Claimants

Vs

Steven Terner Mnuchin, in personum
c/o Office of the Custodian of the Alien Property
Judgment

Office of the Sec. of the Treasury

United States Treasury

1500 Pennsylvania Ave. NW,

Washington, DC 20220

United States

Now comes the Claimant with an affidavit of truth to be entered in evidence.

Coalfeale

a r

1:19-cv-0060 RC
In Equity

50 USC 4309(a)

Entry of Evidence

Affidavit of Truth

L hwe filed fbpewed ow opy on Ya bebe

fp

: In subsee. (a), act June 25, 1936, substituted “the district court of the United States for the District of Columbia” for “the
Supreme Court of the District of Columbia”, and act June 25, 1948, as amended by act May 24, 1949, substituted “United
States District Court for the District of Columbia” for “district court of the United States for the District of

 

Columbia”.

RECEIVED
APR 30 2019

Clerk, U.S. District and
Bankruptcy Courts
Case 1:19-cv-O00060-RC Document 13 Filed 04/30/19 Page 2 of 5

Affidavit of Fact

I, James Thomas McBride, beneficiary, a living woman having firsthand knowledge of the facts set forth
herein, do hereby depose and say, to wit:

I, James Thomas McBride, Claimant and Defendant, Steven Terner Mnuchin, Custodian of the Alien
Property, are party to a trust relationship as set forth in 50 USC Ch 53 sec 4301 et seq, The Trading With
The Enemy Act (TWEA). As a result of said trust relationship Claimant has a beneficial right and the
Defendant has a fiduciary duty to perform/deliver said beneficial right. The Defendant is in breach of

trust withholding said beneficial right.

FACT: Claimant is a living woman, beneficiary in original jurisdiction as in the beginning God granted

man dominion over all things to hold in trust;

FACT: As a result of the original trust relationship the Claimant enjoys an equal yet undivided portion of

the whole;

FACT: In America the people, beneficiaries in original jurisdiction are the sovereigns holding the right,

title and interest in the land known as America;
FACT: The United States operates on the good faith & credit of the people;

FACT: It is the people’s beneficial right, title and interest in the land known as America that is the

collateral for their good faith & credit;
FACT: FDR’s 1933 New Deal created a Public Trust;

FACT: It is the property of the people, the beneficial right, title and interest in the land known as America

that was ‘Pledged’ and conveyed to the Custodian of the Alien Property as the res of the trust;

FACT: 50 USC ch 53 sec 4301 et seq (TWEA) is the trust indenture of the Public Trust that identifies
the Parties, their rights and duties and their relationship one to the other as well as the remedy and

process for redemption of the property;

FACT: 50 USC sec 4312 states ‘The alien property custodian shall be vested with all of the

powers of a common-law trustee in respect of all property, other than money, which has been or

Page 1 of 4
Case 1:19-cv-O00060-RC Document 13 Filed 04/30/19 Page 3 of 5

shall be, or which has been or shall be required to be, conveyed, transferred, assigned, delivered, or paid

over to him in pursuance of the provisions of this chapter..’;

The alien property custodian shall be vested with all of the powers of a common-law trustee
in respect of all property, other than money, which has been or shall be, or which has been or shall be
required to be, conveyed, transferred, assigned, delivered, or paid over to him in pursuance of the

provisions of this chapter’;

The alien property custodian shall be vested with all of the powers of a common-law trustee
in respect of all property, other than money, which has been or shall be, or which has been or shall be
required to be, conveyed, transferred, assigned, delivered, or paid over to him in pursuance of the

provisions of this chapter,’;

FACT: Sec 4312 further states; ‘All moneys (including checks and drafts payable on demand) paid to or
received by the alien property custodian pursuant to this chapter shall be deposited forthwith in the
Treasury of the United States, and may be invested and reinvested by the Secretary of the Treasury in
United States bonds or United States certificates of indebtedness, under such rules and regulations as the
President shall prescribe for such deposit, investment, and sale of securities; and as soon after the end of
the war as the President shall deem practicable, such securities shall be sold and the proceeds deposited in

the Treasury.’

FACT: Said property is conveyed to the Custodian of the Alien Property, Trustee over the funds and NOT

to the United States government;

FACT: Sec 4309 states; ‘Claimant may institute a suit in equity in the United States District Court for

the District of Columbia...’

FACT: A suit in equity is an in personum proceeding against the man and NOT against the United States

government;

FACT: Sec 4309; ‘...to which suit the Alien Property Custodian or the Treasurer of the United

States, as the case may be, shall be made a party defendant’ and NOT the United States government,

Page 2 of 4
Case 1:19-cv-O0060-RC Document 13 Filed 04/30/19 Page 4 of 5

FACT: ‘The President of the United States is a co-trustee over the funds conveyed and/or held by the

Custodian of the Alien Property;

FACT: All members of the BAR Association are foreign agents doing business in the United States and

are required to register with the U S Attorney General under the Foreign Agent Registration Act (FARA);

FACT: Sec 4320 states; ‘The Alien Property Custodian is directed to pay to the person entitled
thereto, the net income (including dividends, interest, annuities, and other earnings), accruing and
collected thereafter, in respect of any money or property held in trust for such person by the Alien
Property Custodian or by the Treasurer of the United States for the account of the Alien Property

Custodian, under such rules and regulations as the President may prescribe.’;

FACT: Sec 4307(e) states; ‘Any payment, conveyance, transfer, assignment, or delivery of money or
property made to the alien property custodian hereunder shall be a full acquittance and discharge for

all purposes of the obligation of the person making the same to the extent of same.’;

FACT: Sec 4307(e) states that; ‘or a duly certified copy thereof shall be received in evidence in

all courts of the United States or other courts within the United States.’;

FACT: Sec 4307(e) further states that; ‘No person shall be held liable in any court for or in respect to
anything done or omitted in pursuance of any order, rule, or regulation made by the President under the

authority of this chapter.’
FACT: Sec 4329 states; the President or such officer or agency shall determine—

(1) that the person who has filed a notice of claim for return, in such form as the President or such
officer or agency may prescribe, was the owner of such property or interest immediately prior to

its vesting in or transfer to the Alien Property Custodian’;

FACT: Claimant has filed a Notice of Claim and proof of ownership of the property immediately prior to

conveyance in fulfilled the conditions precedent;

Page 3 of 4
Case 1:19-cv-00060-RC Document 13 Filed 04/30/19 Page 5 of 5

FACT: A certified copy of the Certificate of Live Birth is prima facia evidence of the conveyance of one’s
right, title and interest in the land known as America to the Custodian of the Alien Property in accordance
with TWEA;

FACT: I, James Thomas McBride have never been an enemy of the state nor have I every had any

interactions with an enemy of the state nor has the property ever been in the possession and/or control of

an enemy of the state.

Equity delights to do justice and not by halves

I, James Thomas McBride, hereby certify and confirm the foregoing to be true. ect and
complete and not mis-leading so help me God.

[Le 1

es Thomas McBride Beneficiary

  
   

 
 

 

On this the Jow— day of April, 201 an appeared before me, a notary public, identified
himself to my satisfaction to be James [hémas McBride, confirmed and attested to the truth of
the foregoing and affixed his signature hereto.

wre Tt. SS seal
Notary signature

My commission expires on » Rolo YA . Q383,

oern : Torin M4. FLETCHER

‘Stadt PUBLIC DISTRICT OF COLUMBIA
- sama’, iH ‘
epg Wy Commission Exniree Cocemhe; 14,202;
soar v as
O ep ti
eT)

Page 4 of 4

 
